Exhibit 10.6

 

[g21001koimage002.jpg]

FALCON FINANCIAL INVESTMENT TRUST

 

 

January 19, 2005

 

 

Ralph L. Miller

8000 Herb Farm Drive

Bethesda, MD 20817

 

 

Dear Mr. Miller,

 

Reference is made to that certain Employment Agreement (the “Agreement”), dated
July 1, 2004, by and between you and Falcon Financial Investment Trust (the
“Trust”). Terms used but not defined in this letter shall have the meanings
given to such terms in the Agreement.

 

As you are aware, the Trust contemplates entering into an Agreement and Plan of
Merger, by and among iStar Financial Inc. (“iStar”), Falcon Acquisition Company
and the Trust (the “Merger Agreement”) pursuant to which iStar, through a
subsidiary, will acquire 100% of the outstanding capital stock of the Trust.
Upon completion of the transactions contemplated by the Merger Agreement, the
Trust will be a wholly-owned subsidiary of iStar and the Trust will no longer be
a publicly-traded company. As a material inducement to iStar’s willingness to
enter into the Merger Agreement, iStar has requested that you provide the
acknowledgements set forth in this letter. You acknowledge and agree on the date
hereof as follows:

 

(i.)                                  the mere fact that the Trust will no
longer be a publicly-traded company and that, accordingly, you will not be a
senior executive of a publicly-traded company shall not give rise to Good
Reason, as defined in Section 6(c)(ii) of the Agreement;

 

(ii.)                               the assignment to you of additional duties
or the alteration of your existing duties, consistent with your position with
the Trust as described in Section 3 of the Agreement, to the extent reasonably
intended to facilitate the integration of the business of the Trust and its
affiliates with the business of iStar and its affiliates shall not give rise to
Good Reason, as defined in Section 6(c)(ii) of the Agreement; and

 

(iii.)                            the substitution of iStar’s benefits for
benefits provided by the Trust as contemplated by the Merger Agreement shall not
give rise to Good Reason pursuant to Section 6(e)(ii) (C) of the Agreement.

 

Except as set forth above, all of the terms and conditions of the Agreement
remain unmodified (other than to give effect to the foregoing) and in full force
and effect. This letter shall amend and be deemed a part of the Agreement, and
shall, as of the effective time of the Merger, be interpreted in accordance with
the Agreement and the terms of this letter.

 

15 COMMERCE ROAD • STAMFORD, CONNECTICUT 06902 • 203-967-0000 PHONE
•203-967-1717 FACSIMILE • www.falconfinancial.com

 

--------------------------------------------------------------------------------


 

Please execute a copy of this letter in the place indicated to evidence your
consent and agreement to the terms and conditions provided above.

 

Very truly yours,

 

 

 

 

 

/s/ Vernon B. Schwartz

 

 

Vernon B. Schwartz

 

Chief Executive Officer

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

/s/ Ralph L. Miller

 

 

Ralph L. Miller

 

 

--------------------------------------------------------------------------------